internal_revenue_service department oth treasury significant index number washington dc lef ol contact person telephone number - in reference to pate t-ep ra t3 fbg good _ legend company a plan x dear this is in response to a request for a private_letter_ruling dated date as supplemented by correspondence dated date date and date which was submitted on your behalf by your authorized representative concerning certain proposed transactions your authorized representative submitted the following facts and representations in support of the ruling_request company a established plan x effective date for the benefit of its employees in an exempt loan intended to shares of company common_stock plan x is a stock_bonus_plan qualified under sec_401 of the internal_revenue_code and an employee_stock_ownership_plan esop which meets the requirements of code sec_4975 in plan x’s related trust borrowed dollar_figure comply with code sec_4975 to purchase this represented of company a’s common_stock at that time pursuant to the terms of the stock pledge agreement executed in conjunction with the exempt loan agreement all of the shares purchased with the proceeds of the exempt loan and subsequently placed in the esop suspense_account are held as security for the exempt loan at the time that plan x was established and leveraged company a fully intended to make contributions to plan x so that plan x could repay the exempt loan and all of the shares held as collateral could be released from suspense and allocated to participants’ accounts however for reasons described below company a terminated plan x effective date as of that date company a had made recurring and substantial principal contributions to plan x of approximately dollar_figure leaving a balance due on the exempt loan of dollar_figure of the shares originally purchased by plan x have been released from suspense and allocated to plan x participants as of date approximately page during the period of time that plan x was in existence company a represents that its business and market changed dramatically resulting in the need for increased capital spending in order to remain competitive company a increased capital spending and estimated that additional capital needs would be substantial company a also anticipated that relocation would be necessary because of the expansion of an airport adjacent to real_property owned by company a while searching for a new plant location in company a was approached by a third party to discuss merger after negotiations company a received an unsolicited offer to combine its business with this third party merger partner company a and merger partner signed a letter of intent on date to begin the process of merger of company a into an entity controlled by merger partner pursuant to the letter of intent company a and merger partner will adopt a two-stage approach to the complete integration of merger partner’s - operations and certain lines of company a’s businesses in the first stage company a and merger partner will form a limited_liability_company llc and each will transfer its operating_assets to this company after the transfer company a will represent approximately one-third of the value of the llc company a and merger partner began actively and jointly conducting their businesses as of date the second stage will be a merger or its equivalent by transfer of capital assets after the success of the llc is determined to be mutually satisfactory and following internal_revenue_service approvals of the termination of plan x the termination of plan x was included as a condition because plan x does not meet the long-term financing goals of merger partner the letter of intent states in part that the merger is conditioned upon and subject_to company a’s termination of plan x and receipt of a favorable determination from the service with respect to its termination of plan x and a favorable private_letter_ruling from the service regarding the retirement of the exempt loan the termination of plan x is necessary because plan x does not meet the long-term financing goals of merger partner as required by the letter of intent the exempt loan will be retired after the redemption by as of date plan x held company a of the unallocated shares held by plan x unallocated shares and allocated shares upon redemption company a cash equal to the purchase_price of allocated and unallocated shares to the trustee transferred of plan x plan x used the proceeds related to the unallocated shares to pay off the exempt loan to the extent possible company a forgave the remaining debt pursuant to the letter of intent employees of company a will become immediately eligible to participate in a plan sponsored by the llc company a intends to make final distributions to plan x participants after receiving a favorable ruling and determination_letter from the service plan x participants will be allowed to rollover these distributions into the plan sponsored by the llc _ bos page based on the above facts and representations your authorized representative has requested the following rulings on your behalf i the termination of plan x and sale of shares held in its related trust to company a as contemplated by the transaction will not cause the exempt loan to fail to satisfy the requirements for exemption from the prohibited_transaction rules under code sec_4975 and regulations thereunder and specifically the transaction does not violate the primary benefit requirement of code sec_4975 the transaction does not violate sec_54_4975-7 of the excise_tax regulations relating to release from encumbrance and the transaction does not violate the requirement of an exempt loan relating to its specific term as provided under sec_54_4975-7 of the regulations the proceeds received on sale of unallocated shares are a permissible source of repayment of - the exempt loan under sec_54_4975-7 of the regulations four additional ruling requests were withdrawn by your authorized representative in the letter dated date with respect to your ruling requests code sec_4975 provides that an esop is an arrangement designed to invest primarily in employer_securities within the meaning of sec_409 an esop must be part of a stock_bonus_plan qualified under sec_401 of the code or a stock_bonus_plan and money_purchase_pension_plan both of which are qualified under sec_401 a leveraged_esop borrows funds which it uses to purchase employer_securities usually from the employer the loan to the esop is generally guaranteed by the employer the acquired employer_securities are held in a suspense_account pending allocation to the accounts of the plan participants according to the rules of sec_54_4975-11 of the excise_tax regulations an esop generally uses employer contributions to the plan to repay the exempt loan under code sec_4975 an esop_loan generally is exempt from the prohibitions provided in sec_4975 and the excise_taxes imposed by sec_4975 and b only if the loan is primarily for the benefit of the participants and beneficiaries of the plan the primary benefit requirement sec_54_4975-7 of the regulations provides that all of the surrounding facts and circumstances will be considered in determining whether an esop_loan satisfies the primary benefit requirement among the relevant facts and circumstances are whether the transaction promotes employee ownership of employer stock whether contributions to the esop are recurring and substantial and the extent to which the method of repayment of the loan benefits the employees all aspects of the loan transaction including the method of repayment will be scrutinized to determine whether the primary benefit requirement is satisfied sec_54_4975-7 of the regulations requires that an exempt loan must provide for the release from encumbrance of the employer_securities used as collateral for the loan using either of the two methods described therein rage sec_54_4975-7 of the regulations provides that an exempt loan must be for a specific term and must not be payable upon demand except upon default in this case company a made recurring substantial and timely payments to plan x totaling over a seven-year period resulting in the allocation to participant approximately dollar_figure accounts of approximately percent of the account when plan x was established company a fully intended to continue to make payments on the exempt loan until maturity and all stock was allocated however in company a received an unsolicited offer to merge with an unrelated identity and has begun this process in accordance with a letter of intent signed by both parties the letter of intent provides that the termination of plan x is a prerequisite for the merger plan x is being terminated and a determination_letter is being sought from the appropriate district_office shares held in plan x’s unallocated suspense upon consideration of all of the surrounding facts and circumstances of this case in accordance with sec_54_4975-7 of the regulations we conclude with respect to your first requested ruling that the termination of plan x and sale of shares held in its related trust to company a as contemplated by the transaction will not cause the exempt loan to fail to satisfy the requirements for exemption from the prohibited_transaction rules under code sec_4975 and regulations thereunder and specifically the transaction does not violate the primary benefit requirement of code sec_4975 the transaction does not violate sec_54_4975-7 of the excise_tax regulations relating to release from encumbrance and the transaction does not violate the requirement of an exempt loan relating to its specific term as provided under sec_54_4975-7 of the regulations with respect to repayment of an exempt loan sec_54_4975-7 of the regulations indicates that the employer has the primary responsibility for repayment through contributions to the plan this section also provides that the only assets of an esop that may be given as collateral on an exempt loan are qualifying employer_securities of two classes those acquired with the proceeds of the loan and those that were used as collateral on a prior exempt loan repaid with the proceeds of the current exempt loan no person entitled to payment under the exempt loan shall have any right to assets of the esop other than loan ii contributions other than contributions of employer_securities that are made under an esop to meet its obligations under the loan and ili earnings attributable to such collateral and the investment of such contributions i collateral given for the sec_54_4975-7 of the regulations does not establish a per se prohibition against exempt loan prepayment by an esop however as noted above if an esop contemplates prepaying an exempt loan the funds used to prepay the loan must be limited as described in this regulation in this case plan x will use the proceeds from the redemption of the stock acquired with an exempt loan and held in the suspense_account to pay off the exempt loan therefore with respect to your second requested ruling we conclude that the proceeds received on sale of page unallocated shares are a permissible source of repayment of the exempt loan under sec_54_4975-7 of the regulations this ruling letter assumes that plan x is qualified under code sec_401 and its related trust exempt from tax under sec_501 at all times relevant thereto it also assumes that plan x meets the requirements of code sec_4975 this ruling is directed only to the taxpayer who requested it sec_6110 of the internal_revenue_code provides that it may not be used or cited by others as precedent pursuant to a power_of_attorney on file in this office the original of this letter is being sent to your authorized representative sincerely yours 4a pe wily e fevwr frances v sloan manager employee_plans technical group tax_exempt_and_government_entities_division enclosures notice deleted copy of ruling letter original to
